— In a matrimonial action, the defendant husband appeals from an order of the Supreme Court, Queens County, dated August 4, 1975, which made temporary awards of support and counsel fees. Order modified by reducing the interim counsel fee award to $1,000, with leave to plaintiff to apply to the trial court for an additional fee, if warranted. As so modified, order affirmed, without costs. The interim counsel fee award was excessive to the extent indicated. The order was otherwise reasonable in view of the relative financial circumstances of the parties as indicated by their affidavits. This matter should proceed to trial without delay. Gulotta, P. J., Rabin, Hopkins, Martuscello and Cohalan, JJ., concur.